DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on August 24, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  
The Applicants state that “The Office suggests that [] Konoto discloses determining power flow bidirectionally [] as well as changing the DC voltage reference on the basis of the detected power flow bidirectionally”, quote Konoto as detecting battery voltage, and states “As such, Konoto describes detecting an output voltage of a battery 3” (Remarks, page 8).  The Examiner notes that claim 1 recites “determining, based on a measurement associated with the energy storage, power flow” direction.  Konoto discloses the same energy storage measurement.  These measurements include changes in voltage over time (voltage levels going up, voltage levels going down).  These changes in voltage would be the result of power flow into/out-of the battery.  Further, claim 1 recites that determining power flow “comprises information indicating” the direction.  Konoto’s changes in battery voltage is “information indicating” the direction of power flow.  
The Applicants state that “Konoto fails to disclose or suggest determining power flow comprising information including” the direction of power flow.  The Examiner disagrees, as when the Konoto battery voltage increases to 16v, then power flow direction is determined to be toward the battery.  And, when the voltage decreases to 12v, then power flow direction is determined to be away from the battery.
The Applicants state that “it is respectfully submitted that if the output voltage of Konoto’s battery 3 is at 12 V or 16 V, the power flow would still flow in the same direction.” (Remarks, page 9).  The Applicants appear to have misunderstood the Examiner’s interpretation.  Konoto discloses that its voltage measurement can distinguish between 12v and 16v batteries.  This would include the situation when a 16v battery discharges to 12v.  The only way a 16v battery can exhibit 12v is if power flow is away from the battery.  Then, when that battery recharges to 16v, power flow is toward the battery (voltage can only be added if power is toward the battery).
The Applicants appear to be arguing a static Konoto battery voltage.  The Examiner’s interpretation is that the battery voltage changes over time (as it is used) and it is possible that the battery voltage would exhibit a range of voltages to cross both thresholds (16v to  12v, or 16v to 12v and then back to 16v). 
The Applicants then repeat their contention that Konoto’s DC voltage reference “is changed based on the detected output voltage of the battery”.  As indicated above, this is exactly what is claimed.  The determination of power flow direction is based on the battery output voltage.  Clearly, a decreasing battery voltage is the result of power flow being away from the battery and an increasing battery voltage is the result of power flow being toward the battery. 
The Applicants state “as mentioned above, regardless of the output voltage of the battery 3, the power flow from the battery would flow in the same direction.” (Remarks, page 9).  This is not found persuasive, as Konoto’s converter (5-6) is bidirectional.  Figure 3, item 6 is a “battery charge circuit [that] can charge the rechargeable battery 4 by using the output electric power of the fuel cell stack 1” (par 37).  Thus, Konoto discloses the ability to control power flow to the battery (not just away from it).
The Applicants then argue that Konoto paragraph 47 means that the settings of the fuel cell converter (4) and battery converter (3) are both set to the same value (Remarks, page 9).  The paragraph does not indicate that the settings are to the “same” value.  And, the Examiner notes that if this were the case, there is no prohibition against this in claim 1.  The claim makes no mention of any control (or absence of control) over a fuel cell converter.  There are no claimed limitations defining the system’s reaction to changing the DC voltage reference (i.e. specific ways in which the fuel cell reacts to increasing/decreasing the DC voltage reference).  This type of language can be found in new claim 22.
The Applicants point to figure 48 as proof that Konoto only changes its DC voltage reference in response to battery output voltage (Remarks, pages 9-10). This point has been rebutted, as discussed above. 
The Applicants then argue that the skilled artisan would not have charged a 12v battery to 16v (Remarks, page 10).  The Examiner agrees, but notes that this is not a problem if the battery is originally a 16v battery.  A 16v battery discharging to 12v can safely recharge back to 16v. 
The Applicants state, “In contrast, the amended claim 1 defines how the DC voltage reference is changed on the basis of the detected power flow” (Remarks, page 10, emphasis added).  The Examiner notes that “on the basis of” is not sufficient to overcome the prior art.  Konoto discloses sensing battery voltage.  Konoto changes the DC voltage reference “on the basis of” the battery voltage.  Power flow direction is also “based on” the battery voltage (e.g. increasing voltage means power is flowing toward the battery).  Thus, all three are related.  Battery voltage, power flow, and DC voltage reference are all “based on” each other. 
The Applicants contention that modifying Konoto would “render the fuel cell system unfit for use” (Remarks, page 10) is not persuasive.  First, Konoto is not being modified.  Second, the Applicants’ only support for Konoto being “unfit” appears to be in the inoperability of charging as 12v battery to 16v.  But this is not the only possibility (a 16v can discharge to 12v and then back to 16v).  This is not a violation of electrical safety rules. 
In response to the Advisory Action, the Applicants state because Konoto only changes the DC voltage reference in response to battery voltage, “it is clear to a person skilled in the art that Konoto’s fuel cell system [] is not adapted to lower or raise the DC voltage reference based on the direction of the power flow” (Remarks, page 11).   This is not persuasive.  As discussed above, battery voltage and power flow direction are “based on” each other.  Voltage in a battery decreases because power is flowing away from that battery.  The two are electrically equivalent.  
The Applicants argue that discharging Konoto’s battery from 16v to 12v would “worsen the situation” and “result in a fault situation” (Remarks, page 11-12).  This is not found persuasive.  The Applicants present no evidence that a load would not operate properly.  “Quite likely” is not sufficient to show any error in the interpretation.  Further, the load isn’t being claimed.  There is no requirement in the claim that a load would “survive” the varying changes in the battery output voltage.  
Lastly, the Applicants address the Telephone Interview, in which the Examiner noted the Applicants’ intention to claim a fast-response system.  One in which the change in the direction of power flow causes an immediate change in DC voltage reference (instead of waiting for the battery voltage to raise/drop to various thresholds).  The Applicants state “the amendments to claims 1 and 8 [] clearly does exactly that.” (Remarks, page 12).  The Examiner disagrees.  Claims 1 and 8 only broadly recite that the DC voltage reference is changed “on the basis of the detected power flow” and is raised/lowered “based on the direction of determined power flow”.  There is no requirement in the claim that this change is immediate, fast, quick, etc.  The language “on the basis of” and “based on” are not explicit enough to “clearly” overcome Konoto.
To overcome the reference, the Applicants may consider adding language that explicitly defines the time frame over which the changes in DC voltage reference occur.
The art rejection is maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konoto (US 2006/0220609). 
With respect to claim 1, Konoto discloses a method of controlling a DC voltage distribution system (fig 3; par 45-51), the DC voltage distribution system comprising 
a DC voltage bus (7), 
a fuel cell (1) electrically connected to the DC voltage bus, 
an energy storage (3) and an energy storage converter (5-6), wherein the energy storage converter is a bi-directional DC to DC converter (5 sends power away from the battery, 6 sends power toward the battery; par 37), and wherein the input of the energy storage converter is connected to the energy storage and the output of the energy storage converter is connected to the DC bus, 
wherein the method comprises 
determining a DC voltage reference for the energy storage converter (either 12v or 16v), the energy storage converter controlling, based on the DC voltage reference, a voltage of the DC voltage bus by providing power from the energy storage to the DC bus or to the energy storage from the DC bus (par 34, 36 and 49-50); 
determining, based on a measurement associated with the energy storage (par 49-50), power flow between the energy storage converter and the energy storage, wherein the determined power flow comprises information indicating whether the direction of the determined power flow is towards the energy storage or towards the energy storage converter (item 10 detects the battery voltage to see if it should select 12v or 16v as the DC voltage reference; a change from 12v to 16v indicates a power flow toward the battery; a change from 16v to 12v indicates a power flow away from the battery); and
changing the DC voltage reference on the basis of the detected power flow between the energy storage converter and the energy storage to change the power taken from the fuel cell (par 49-50)
	wherein the DC voltage reference is raised based on the direction of the determined power flow being towards the energy storage (when battery voltage increases from 12v to 16v, the system will detect the presence of a 16v battery and increase the DC voltage reference accordingly), and the DC voltage reference is lowered based on the direction of the determined power flow being towards the energy storage converter (when battery voltage decreases from 16v to 12v, the system will detect the presence of a 12v battery and decrease the DC voltage reference accordingly);
wherein the power flow between the energy storage and the DC voltage bus changes in response to changes in a load on the DC voltage bus (par 35-36; depending on whether the fuel cell can satisfy load demand, if there is excess power it is added to the battery, if there is not enough power, the battery must discharge to supplement the fuel cell).  
Konoto discloses the structure of figure 1.  Therefore, Konoto anticipates the “DC voltage distribution system”, as recited in the preamble.  There is no requirement in the claim of what loads or how many loads are coupled to the DC voltage bus or how their operation affects the voltage of the bus (as previously argued by the Applicants).
The detection of the converter power flow is defined in the specification as either the detection of current to/from the converter or battery state of charge (which is really a voltage detection; see page 4, lines 13-15).  Claim 1 also recites that the power flow direction is determined “based on a measurement associated with the energy storage”.  Konoto discloses detecting the battery state of charge (12v or 16v) at a point between the battery and converter.  Thus, the Konoto method includes the determination of “power flow”.  
Claim 1 then recites that the determination of power flow “comprises information indicating” the direction of power flow.  Konoto’s battery voltage measurement comprise this “information”.  As battery voltage decreases, information indicates that power is flowing away from the battery (and vice versa). 
The Konoto controller determines the battery state of charge and selects either 12v or 16v as the DC voltage reference.  Later, as load demand changes (and the fuel cell’s relationship to the load demand is insufficient or provides an excess), the battery voltage will change.  The Konoto controller detects this change in battery voltage.  From this power flow direction is determined (battery is charging or discharging based on whether its voltage potential is increasing or decreasing).  If the Konoto battery starts at 16v and discharges to 12v (because of a load event), then the system will interpret the drop in voltage as the replacement of a 12v battery.  This will cause the Konoto system to lower its DC voltage reference to 12v.  Even though the battery was not replaced, the Konoto system will still react by changing the DC voltage reference.  The same is true in reverse when the 16v battery (currently at 12v) is charged back to 16v.
The direction of power flow is “based on” the battery voltage.  The changes in DC voltage reference are “based on” the direction of power flow.  Thus, all of the actions within the claim are “based on” each other (battery voltage, power flow direction, DC voltage reference).  Konoto’s actions (changing DC voltage reference in response to battery voltage) can be interpreted as being “based on” power flow direction as well.  Voltage increases/decreases are the result of power flow to/from the battery.  The broad “based on” language of the claim is anticipated by Konoto. 
With respect to claim 2, Konoto discloses the DC voltage reference is further changed to charge the energy storage (par 35-36, 49-50).  Konoto discloses the battery is charged and that the DC voltage reference is changed.  These events can happen in any order, including having the DC voltage reference change first.  
With respect to claim 3, Konoto discloses the DC voltage distribution system comprises a fuel cell converter (4), wherein the input of Preliminary AmendmentAtty. Docket No. OYAB-219Page 3 of 8the fuel cell converter is connected to the fuel cell and the output of the fuel cell converter is connected to the DC voltage bus (see fig 3).  
With respect to claim 5, Konoto discloses the fuel cell converter is operated to convert the fuel cell voltage to a higher value when the voltage of the fuel cell is below a lower limit set for the DC voltage of the DC voltage bus (par 34).  The Konoto fuel cell converter is a step-up converter. 
With respect to claims 8-9 and 11, Konoto discloses the means plus function limitations, as discussed above in the art rejections of claims 1, 3 and 5, respectively.
With respect to claim 21, Konoto discloses the DC voltage reference is changed after a time delay after detection of the power flow between the energy storage converter and the energy storage (inherent).  The Konoto method of detecting the power flow and the resulting change in DC voltage reference takes time.  There inherently exists a delay in these actions (they are not simultaneous).  Claim 21 is a method step and only broadly recites “a time delay”.  There are no claimed structural elements to purposefully introduce a delay.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10are rejected under 35 U.S.C. 103 as being unpatentable over Konoto in view of Nozaki (US 2018/0241095).
With respect to claims 4 and 10, Konoto discloses the fuel cell converter is a step-up converter, but does not expressly disclose it can lower the voltage.  Nozaki (fig 1) discloses the hybrid power system with a fuel cell (20) and converter (72) coupled to a DC bus (81) in parallel with a battery (30) and battery converter (71).  Nozaki discloses the fuel cell converter (72; see detailed schematic in fig 3) is operated to convert the fuel cell voltage to a lower value when the voltage of the fuel cell is above an upper limit set for the DC voltage of the DC voltage bus.  When the fuel cell converter is not actively switched (Q22 is off), the forward biasing of diode D21 reduces the voltage between P21 and P25 by 0.7v.  
Konoto and Nozaki are analogous because they are from the same field of endeavor, namely fuel cell converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to build the Konoto fuel cell converter as taught by Nozaki.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Further motivation would have been to fill in the gaps in the Konoto disclosure. 
Allowable Subject Matter
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art does not teach or suggest the structure of DC voltage distribution system, comprising the method steps of changing the DC voltage reference on the basis of the detected power flow, wherein as a response to the direction of the power flow being toward/from the energy storage, raising/lowering the DC voltage reference so power provided by the fuel cell decreases/increases.
Konoto, as discussed above, discloses the structure of the DC voltage distribution system and the method of controlling the DC voltage reference to be raised/lowered “based on” the direction of power flow.  Konoto does not disclose that the fuel cell reacts as recited in claim 22 to provide decreased/increased power.  The prior art does not teach or suggest that missing from Konoto’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836